 1
                                                                         FILED IN THE
 2                                                                   U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON

 3
                                                                Dec 26, 2018
 4                                                                  SEAN F. MCAVOY, CLERK


 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 9
10     LANCE S.,

11              Plaintiff,                         No. 1:18-CV-03057-RHW

12
                v.                                 ORDER GRANTING
13                                                 DEFENDANT’S MOTION FOR
14     COMMISSIONER OF SOCIAL                      SUMMARY JUDGMENT
       SECURITY,                                   REQUESTING REMAND AND
15                                                 GRANTING PLAINTIFF’S MOTION
16                                                 FOR SUMMARY JUDGMENT IN
                Defendant.                         PART
17
18
19         Before the Court is Plaintiff’s Motion for Summary Judgment, ECF No. 13,
20   and Defendant’s Motion for Summary Judgment Requesting Remand, ECF No. 17.
21   Plaintiff brings this action seeking judicial review, pursuant to 42 U.S.C. § 405(g),
22   of the Commissioner’s final decision, which denied his application for Disability
23   Insurance Benefits under Title II and his application for Supplemental Security
24   Income under Title XVI of the Social Security Act, 42 U.S.C §§ 401-434, 1381-
25   1383F. After reviewing the administrative record and briefs filed by the parties, the
26   Court is now fully informed. For the reasons set forth below, the Court GRANTS
27
     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
28   JUDGMENT REQUESTING REMAND AND GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT IN PART ~ 1
 1   Defendant’s Motion for Summary Judgment Requesting Remand and Plaintiff’s
 2   Motion for Summary Judgment is GRANTED in part.
 3                                       I.     Jurisdiction
 4         Plaintiff protectively filed his applications for Disability Insurance Benefits
 5   and Supplemental Security Income on October 2, 2014. AR 18, 222-28. His
 6   alleged onset date of disability is November 30, 2007. AR 222, 224. Plaintiff’s
 7   applications were initially denied on January 20, 2015, AR 146-57, and on
 8   reconsideration on March 20, 2015, AR 160-70.
 9         A hearing with Administrative Law Judge (“ALJ”) Stephanie Martz
10   occurred on January 27, 2017. AR 37-75. On March 18, 2017, the ALJ issued a
11   decision finding Plaintiff ineligible for disability benefits. AR 18-32. The Appeals
12   Council denied Plaintiff’s request for review on February 14, 2018, AR 1-4,
13   making the ALJ’s ruling the “final decision” of the Commissioner.
14           Plaintiff timely filed the present action challenging the denial of benefits,
15   on April 11, 2018. ECF No. 3. Accordingly, Plaintiff’s claims are properly before
16   this Court pursuant to 42 U.S.C. § 405(g).
17                                 II.        Issues for Review
18         Both parties agree that the ALJ erred in evaluating the medical opinion
19   evidence, Plaintiff’s severe impairments at step two, Plaintiff’s subjective
20   complaint credibility, and in assessing Plaintiff’s residual functional capacity. The
21   only issue that remains before the Court is whether this case should be remanded
22   for a finding of disability of for further proceedings.
23                                       III.    Discussion
24      A. Standard of Review.
25         The Court has the discretion to remand the case for additional evidence and
26   findings or to award benefits. Smolen v. Chater, 80 F.3d 1273, 1292 (9th Cir.
27
     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
28   JUDGMENT REQUESTING REMAND AND GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT IN PART ~ 2
 1   1996). Remand for further administrative proceedings is appropriate if
 2   enhancement of the record would be useful. See Harman v. Apfel, 211 F.3d 1172,
 3   1178 (9th Cir. 2000). Conversely, where the record has been developed fully and
 4   further administrative proceedings would serve no useful purpose, the district court
 5   can remand for an immediate award of benefits. Benecke v. Barnhart, 379 F.3d 587
 6   (9th Cir. 2004). Case law dictates that the district court should credit evidence that
 7   was rejected during the administrative process and remand for an immediate award
 8   of benefits only if:
 9         (1) the ALJ failed to provide legally sufficient reasons for rejecting
           the evidence;
10
           (2) there are no outstanding issues that must be resolved before a
11         determination of disability can be made; and
            (3) it is clear from the record that the ALJ would be required to find
12
           the claimant disabled were such evidence credited.
13
     Id.; Harman, 211 F.3d at 1178 (quoting Smolen, 80 F.3d at 1292.
14
15      B. Analysis.
16         In this case, the Court finds that further proceedings are necessary for a
17   proper determination to be made. Taylor v. Comm’r of Soc. Sec. Admin., 659 F.3d
18   1228, 1235 (9th Cir. 2011) (“Remand for further proceedings is appropriate where
19   there are outstanding issues that must be resolved before a disability determination
20   can be made, and it is not clear from the record that the ALJ would be required to
21   find the claimant disabled if all the evidence were properly evaluated.”).
22         First, the medical opinions must be considered and reconciled, and a remand
23   for further proceedings is appropriate to resolve conflicts and re-assess Plaintiff’s
24   residual functional capacity. See Dominguez v. Colvin, 808 F.3d 403, 409 (9th Cir.
25   2015). Second, by improperly discounting medical opinions, the residual
26   functional capacity failed to fully account for physical and mental impairments.
27
     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
28   JUDGMENT REQUESTING REMAND AND GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT IN PART ~ 3
 1   Remand is necessary to correct this error and re-assess Plaintiff’s residual
 2   functional capacity. See Ghanim v. Colvin, 763 F.3d l 154, J 162 (9th Cir. 2014).
 3   Third, due to the improperly discounted medical opinions, the ALJ improperly
 4   evaluated Plaintiff’s subjective complaint credibility and remand is appropriate to
 5   properly consider Plaintiff’s credibility.
 6         Because the record has not been fully developed and there is a need to
 7   resolve conflicts and ambiguities, remand for further proceedings is appropriate.
 8   See Treichler v. Comm’r of Soc. Sec., 775 F.3d 1090, 1100-01 (9th Cir. 2014). As
 9   such, Plaintiff’s request for an immediate award of benefits is denied as further
10   proceedings are necessary to develop the record.
11                                     IV.    Conclusion
12         Having reviewed the record and the ALJ’s findings, the Court finds the
13   ALJ’s decision is not supported by substantial evidence and not free of legal error.
14   The Commissioner’s decision to deny Plaintiff’s applications for Social Security
15   disability benefits under the Social Security Act is REVERSED and
16   REMANDED for further proceedings pursuant to sentence four of 42 U.S.C. §
17   405(g). Upon remand, the Appeals Council should direct the administrative law
18   judge to: (1) hold a new hearing, update the medical records, and issue a new
19   decision; (2) reevaluate and further develop the medical opinions of record; (3)
20   reconsider the subjective allegations pursuant to Social Security Ruling (SSR) 16-
21   3p; (4) reevaluate step two of the sequential evaluation process, if warranted obtain
22   medical expert evidence regarding the nature and severity of Plaintiff’s
23   impairments; (5) reevaluate Plaintiff’s residual functional capacity pursuant to SSR
24   96-8p; and (6) reevaluate steps four and five with the assistance of a vocational
25   expert and consider that evidence pursuant to SSR 00-4p.
26   \\
27
     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
28   JUDGMENT REQUESTING REMAND AND GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT IN PART ~ 4
 1         Accordingly, IT IS HEREBY ORDERED:
 2         1. Defendant’s Motion for Summary Judgment Requesting Remand, ECF
 3            No. 17, is GRANTED.
 4         2. Plaintiff’s Motion for Summary Judgment, ECF No. 13, is GRANTED
 5            in part and DENIED in part.
 6         3. This matter is REMANDED to the Commissioner for further
 7            proceedings consistent with this Order.
 8         4. The District Court Executive is directed to enter judgment in favor of
 9   Plaintiff and against Defendant.
10         IT IS SO ORDERED. The District Court Executive is directed to enter this
11   Order, forward copies to counsel, and close the file.
12         DATED this 26th day of December, 2018.
13
14                                   s/Robert H. Whaley
                                  ROBERT H. WHALEY
15                           Senior United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
28   JUDGMENT REQUESTING REMAND AND GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT IN PART ~ 5
